       Case: 1:21-cv-00252 Document #: 1 Filed: 01/15/21 Page 1 of 1 PageID #:1


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Grant v. CRST EXPEDITED,                       Case Number: 1:21-cv-00252
            INC. et al

An appearance is hereby filed by the undersigned as attorney for:
Access Care Billing LLC
Attorney name (type or print): Clay B. Wortham

Firm: Wortham LLP

Street address: 150 S. Wacker Drive, Suite 2400

City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 6287710                                     Telephone Number: 773.896.7772
(See item 3 in instructions)

Email Address: clay.wortham@worthamllp.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 1/15/2021

Attorney signature:            S/ Clay B. Wortham
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
